Citation Nr: 1707673	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1. Entitlement to service connection for renal cancer.

2. Entitlement to service connection for prostate cancer. 

3.  Entitlement to service connection for erectile dysfunction. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2014, the Board denied the claims currently on appeal.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and in March 2015, the Court granted a Joint Motion for Partial Vacatur and Remand (JMR I) and remanded the issues currently on appeal back to the Board for further development.  

In September 2015, the Board denied the claims for entitlement to service connection for kidney cancer, prostate cancer, and erectile dysfunction and remanded the claims for entitlement to service connection for hypertension and to a TDIU.  The Veteran appealed this denial to the Court, and in December 2016, the Court granted a Joint Motion for Partial Remand (JMR II) and remanded the issues to the Board for further development.  

The Board previously referred the claim for entitlement to service connection for bladder cancer to the Agency of Original Jurisdiction (AOJ).  There is no indication from review of the record before the Board that this issue has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim and it is AGAIN REFERRED to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

Renal Cancer, Prostate Cancer, and Erectile Dysfunction

The Veteran was afforded a VA examination in February 2011.  The examiner gave the following statement: 

It is unclear from [Veteran's] records if they removed the prostate as a preventative measure from the bladder cancer or if the [Veteran] had [metastases] from his renal and bladder cancer to the prostate.  Either way the [Veteran] does not have primary prostate cancer. 

In September 2012, the Veteran submitted a May 1990 classified report suggesting a relationship between kidney cancer and herbicide exposure.  In the report, Admiral E.R. Zumwalt, Jr. concluded that it was at least as likely as not that kidney cancer was service-connected.

In April 2014, the Veteran's VA primary care physician gave the following medical opinion in support of his claims: 

Based on my years of care for Mr. [redacted] and my review of his medical history, I believe it is at least as likely as not the case that Mr. [redacted]'s exposure to carcinogens such as Agent Orange during his time in service caused or contributed to his renal cancer and bladder cancer.  Furthermore, as a result of the renal cancer and bladder cancer, Mr. [redacted] developed a tumor in his prostate, which was later removed.  This procedure has contributed to his erectile dysfunction.  

In June 2015, a VA medical examiner opined that the Veteran's kidney cancer was less likely than not caused by his exposure to Agent Orange during service.  In support of the opinion, the examiner stated that current medical literature did not support clear cell renal cancer being caused by Agent Orange exposure.  

As noted above, the Board denied the claims in a September 2015 Board decision.  Thereafter, the Veteran appealed the denial and the Court remanded the issues for further development.  It was noted that the Board did not adequately consider the treatise evidence when rendering the decision.  Therefore, in light of the June 2015 negative medical opinion based on the absence of medical literature supporting a relationship between renal cancer and Agent Orange exposure, and the May 1990 treatise evidence suggesting such a relationship, the Board finds that a remand is required to obtain an addendum medical opinion considering all of the medical evidence of record.  

Additionally, the claim for service connection for bladder cancer is again being referred to the AOJ for adjudication.  As noted in JMR II, the Veteran's claims for entitlement to service connection for prostate cancer and erectile dysfunction are inextricably intertwined with his claim for entitlement to service connection for bladder cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Specifically, the February 2011 VA examiner stated that the Veteran's prostate cancer was removed as a preventative measure from his bladder cancer or metastasized from his renal and bladder cancer.  The Veteran's primary care physician also stated that the Veteran developed a tumor in his prostate as a result of his renal cell cancer and bladder cancer.  The primary care physician also stated that the procedure to remove his prostate contributed to his erectile dysfunction.  Therefore, the claims must be remanded to the AOJ for contemporaneous consideration. 

Hypertension

In October 2016, a VA examiner opined that the Veteran's hypertension was less likely than not related to service.  The examiner gave the following rationale:

[Veteran] has several major risk factors for [hypertension].  These include age, tobacco use (long history of 2 pack per day smoker), obesity (BMI 29.04 in 2002), and alcohol use (12/23/02 note shows that the [Veteran] drinks several drinks a day).  A combination of these factors are most likely the cause of the [Veteran's hypertension].  Study after study has shown that these risk factors can cause hypertension, especially in combination.  There is limited or [suggestive] evidence of an association between exposure to Agent Orange and [hypertension].

In the Veteran's February 2017 brief, the Veteran's representative referenced a November 2016 article titled "Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans," published in the Journal of Occupational and Environmental Medicine.  The article included a study which showed a significant association between herbicide exposure and hypertension.  As the October 2016 VA medical opinion was based, at least in part, on the limited evidence of an association between Agent Orange and hypertension, the Board finds that a remand is required to obtain an addendum opinion to address the November 2016 article.  

TDIU

The TDIU claim is intertwined with the issues remanded herein.  Thus, the Board will defer its decision on the TDIU claim until the remaining claims are resolved.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or AMC must undertake all appropriate development and consideration of the referred claim of entitlement to service connection for bladder cancer.  

3.  Then, the RO or AMC should obtain an addendum medical opinion from the examiner who conducted the Veteran's June 2015 examination.  If this examiner is no longer available, then the claims file must be returned to a physician of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's kidney cancer had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury, to include exposure to Agent Orange. 

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the May 1990 treatise evidence, as well as the April 2014 medical opinion from the Veteran's VA primary care physician.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, the RO or AMC should obtain an addendum medical opinion from the examiner who provided the October 2016 VA medical opinion.  If this examiner is no longer available, then the claims file must be returned to a physician of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury, to include exposure to Agent Orange. 

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the November 2016 article referenced by the Veteran's representative in the February 2017 brief.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




